   Case 3:19-cv-00077-DHB-BKE Document 38 Filed 09/29/20 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF GEORGIA                                       r- n! ■
                                                                         U.S. L     !

                                   DUBLIN DIVISION



JACQUELYN MCCRORY MANUEL, also                                           m SEP 2^ P 2: 3b-
Known as Sauda Bahati, and
UCHEFUNA N. SCIE,                                                    I   r:*
                                                                     Ul-i.
                                                                               C.
                                                                                          i- GA.
                                          'k
     Plaintiffs,

                                          *
             V.                                              CV 319-077

                                             k
SHARP TRANSPORT, INC.; WILLIAM
                                             k
ACKER; and ARCH INSURANCE CO.,
                                             k


                                             k
     Defendants.




                                      ORDER




     Before the Court is the            Parties'        stipulation of dismissal

with prejudice.       {Doc. No. 37.)      Plaintiffs and Defendants consent


to dismissal; thus, dismissal is proper under Federal Rule of Civil

Procedure     41(a)(1)(A)(ii).           IT       IS    THEREFORE         ORDERED         that


Plaintiffs'       claims    are   DISMISSED      WITH   PREJUDICE.         The      Clerk        is


directed to close this case.            Each party shall bear its own costs

and attorney's fees.

     ORDER    ENTERED        at   Augusta,       Georgia,   this                        day      of

September, 2020.


                                                                                                        /*

                                                 UNITED STATES (DISTRICT JUDGE
